AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                         FILED
                                                                                                               MAR 11 l019
                                    UNITED STATES DISTRICT COUB r
                                          SOUTHERN DISTRICT OF CALIFORNIA                                CLERK US DISTf     COURT
                                                                                                      SOUTHERN DISTRIC1.   �?ALIFORNIA
                                                                                                                               DEPUTY
                                                                                                      1"'1 AT ,,...., "�-
             UNITED STATES OF AMERICA                                JUDGMENT IN A cw
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.

                                                                        Case Number:        13CR3383 MMA
             DANIEL ROBLES ESPINOZA

                                                                     LUPE RODRIGUEZ
                                                                     Defendant's Attorney
REGISTRATION NO.               40468298

 o -
THE DEFENDANT:
 D admitted guilt to violation ofallegation(s) No.          1

 D was found guilty in violation of allegation(s) No.     �������-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               1                    Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall noti            the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      H N. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:               DANIEL ROBLES ESPINOZA                                                    Judgment-Page 2 of5
CASE NUMBER:             13CR3383 MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1 326(b) .
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:



       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ______                               ,   with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL




                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       13CR3383 MMA
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


     DEFENDANT:               DANIEL ROBLES ESPINOZA                                                       Judgment - Page 3 of5
     CASE NUMBER:             13CR3383 MMA


                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
EIGHTEEN (18) MONTHS


                                              MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
      controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission ofmore
      than 4 drug tests per month during the term ofsupervision, unless otherwise ordered by the court.
           DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk offuture substance abuse. (check ifapplicable)
4.    DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence ofrestitution. (check ifapplicable)
5.    DThe defendant must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
6.    DThe defendant must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted ofa qualifying offense. (check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check ifapplicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               13CR3383 MMA
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


 DEFENDANT:                    DANIEL ROBLES ESPINOZA                                                                  Judgment - Page 4 of 5
 CASE NUMBER:                  13CR3383 MMA


                                       STANDARD CONDITIONS OF SUPERVISION

As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3.   The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
     getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full­
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The   defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                           13CR3383 MMA
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:               DANIEL ROBLES ESPINOZA                                                  Judgment - Page 5 of 5
CASE NUMBER:             13CR3383 MMA


                                   SPECIAL CONDITIONS OF SUPERVISION


     I.   Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
          for revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.


     2.   Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.


     3.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling,          as

          directed by the probation officer.   Allow for reciprocal release of information between the probation
          officer and the treatment provider. May be required to contribute to the costs of services rendered in an
          amount to be determined by the probation officer, based on ability to pay.


     5.   Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 6
          months (non-punitive).


     6.   Enroll in and complete a residential drug treatment program as directed by the probation officer. The
          defendant may be required to contribute to the costs of services rendered in an amount to be determined
          by the probation officer, based on the defendant's ability to pay.


     7.   Participate in a program of mental health treatment as directed by the probation officer, take all
          medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
          permission.    The court authorizes the release of the presentence report and available psychological
          evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to
          contribute to the costs of services rendered in an amount to be determined by the probation officer, based
          on ability to pay.



II




                                                                                                     13CR3383 MMA
